 





 

EXHIBIT 10.01

 

 

 

March 21, 2013

 

 

Mr. Terry Harris, President

Frontier Beverage Company, Inc.

1837 Harbor Avenue

Memphis, TN 38113

 

Dear Terry:

 

Effective immediately, please consider this my resignation as Vice President,
Secretary and Director of Frontier Beverage Company, Inc. My resignation is due
to personal reasons and was not the result of a disagreement with the company or
any matter relating to the company's operations, policies or practices.

 

Sincerely,

 

/s/ David Harris

 

David Harris

 



 

 

